DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,5,8,12,23,25,28,31,35,37,50 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US Application 2018/0262311, hereinafter Wang).
Regarding claims 1, 12, 23, 24, 37, 50, Wang discloses a downlink channel transmitting method (fig. 8,) applied to a base station and a terminal (fig. 3, 310,350), comprising: 
a first memory (360,376), a first processor (359,375) and a computer program stored in the first memory and executable by the first processor
indicating, explicitly or implicitly, a transmitting period of a group common physical downlink control channel([0044], [0097], which recites a transmitting slot considered as a transmitting period of a group common channel as disclosed by the instant invention).  
Regarding claims 2, 25, Wang discloses the method according to claim 1, wherein the indicating implicitly the transmitting period of the group common physical downlink control channel comprises: determining, based on a protocol, the transmitting period of the group common physical downlink control channel( Abstract, [0006]- [0014], [0044]- [0097]).  
Regarding claims 5, 28, Wang discloses the method according to claim 1, wherein the indicating explicitly the transmitting period of the group common physical downlink control channel comprises: notifying to all terminals within a coverage range of the base station, through a broadcast signaling, the transmitting period of the group common physical downlink control channel( Abstract, [0006]- [0014], [0044]- [0097]).  
 Regarding claims 8, 31, Wang discloses the method according to claim 1, wherein the indicating explicitly the transmitting period of the group common physical downlink control channel comprises: notifying to a terminal, through a high layer signaling, the transmitting period of the group common physical downlink control channel corresponding to the terminal(Abstract, [0006]- [0014], [0044]- [0097]). 
Regarding claim 35, Wang discloses the method according to claim 24, wherein subsequent to the determining the transmitting period of the group common physical downlink control channel, the method further comprises: determining, based on the transmitting period of the group common physical downlink control channel, a data valid time of the group common physical downlink control channel(Abstract, [0006]- [0014], [0044]- [0097]).
Allowable Subject Matter
Claims 3,6,9,26,32,36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DADY CHERY/           Primary Examiner, Art Unit 2461